FILED
                            NOT FOR PUBLICATION                             APR 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10641

               Plaintiff - Appellee,             D.C. No. 1:11-cr-00002-RVM

  v.
                                                 MEMORANDUM *
HUI QIANG YAN, a.k.a. Hui Chang,

               Defendant - Appellant.



                    Appeal from the United States District Court
                   for the District of the Northern Mariana Islands
                    Ramona V. Manglona, Chief Judge, Presiding

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Hui Qiang Yan appeals from the district court’s judgment and challenges the

three-month sentence imposed following his guilty-plea conviction for conspiracy

to unlawfully produce and transfer an identification document, in violation of 18

U.S.C. § 1028(a)(1), (a)(2), and (f). Pursuant to Anders v. California, 386 U.S.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
738 (1967), Yan’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

Yan the opportunity to file a pro se supplemental brief. No pro se supplemental

brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                   11-10641